Citation Nr: 1224995	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  08-28 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to March 14, 2011.

2.  Entitlement to a rating in excess of 70 percent for PTSD, from March 14, 2011.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), prior to March 14, 2011.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2008 rating decision in which the RO granted service connection and assigned an initial 30 percent rating for PTSD, effective July 25, 2007.  In February 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2008, and later than month, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

This appeal also arose from a June 2009 rating decision in which the RO, inter alia, denied a claim for a TDIU.  In June 2009, the Veteran filed an NOD, and an SOC was issued in December 2009.  Later that month, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

In February 2010, the Board denied a claim for service connection for obstructive sleep apnea for which an appeal had been perfected, and remanded the claims for an initial rating in excess of 30 percent for PTSD and for a TIDU to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  

After completing the requested development, in a March 2012 rating decision, the AMC awarded a higher, 70 percent rating for PTSD, effective March 14, 2011.  In  a May 2012 rating decision, the AMC awarded  a TDIU, also effective March 14, 2011.  

As regards the ratings assigned for PTSD, the Board notes that, although the RO has granted a higher rating for PTSD during the pendency of the appeal, inasmuch as higher ratings for this disability are available prior to and after March 14, 2011, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as to evaluation of the Veteran's PTSD as now encompassing the first two matters set forth on the title page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

Regarding the matter of the Veteran's entitlement to a TDIU, the Board notes that the award of  a TDIU, from March 14, 2011 (as disused below, the date as of which the percentage requirements for a schedular TDIU were met) in the May 2012 rating decision reflects only a partial grant of the benefit sought with respect to this matter.  Therefore, inasmuch as a TDIU may be available prior to March 14, 2011,that matter remains viable on appeal.  Id. 


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate each claim remaining on appeal have been accomplished. 

2.  Since the July 25, 2007 effective date of the award of service connection, the Veteran's PTSD has been manifested by severe anxiety, hypervigilence, suspiciousness, chronic sleep impairment, nightmares, irritability, impaired impulse control, outbursts of anger, occasional auditory and visual hallucinations, social isolation, impaired judgment and thinking, disturbance of mood and motivation, and difficulty understanding complex and simple commands; collectively, these symptoms suggest no more than occupational and social impairment with deficiencies in most areas. 

3.  Pertinent to the August 6, 2008 filing of the claim for a TDIU, the Veteran ceased working on July 12, 2008,; as of that date, his PTSD-his only service-connected disability-met the percentage requirements for award of a schedular TDIU, and his PTSD has been shown to prevent him from obtaining or retaining substantially gainful employment.
 



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial, 70 percent, but no higher, rating for PTSD, from July 25, 2007 through March 13, 2011, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130, Diagnostic Code (DC) 9411 (2011).

2.  The criteria for a 100 percent rating for PTSD are not met at any time prior to or since March 14, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, DC 9411 (2011).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDI, from July 12, 2008 through March 13, 2011, are met..  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

As regards the claim for a TDIU, given the Board's favorable disposition of the matter to the full extent permitted by law, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished. 


Pertinent to the matters of higher ratings for PTSD, the Board points out that notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R..
§ 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id. 

In this appeal, an October 2007 pre-rating letter provided notice to the appellant regarding what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter also specifically informed the Veteran to submit any evidence in his possession pertinent to the claim on appeal (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  The letter further provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The January 2008 RO rating decision reflects the initial adjudication of the claim after issuance of the October 2007 letter. 

Post rating, a May 2008 letter set forth the criteria for higher ratings for PTSD.  After issuance of this notice, and opportunity for the Veteran to respond, the September 2008 SOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect). 


The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.   Pertinent medical evidence associated with the claims file consists of private treatment records, the Veteran's records from the Social Security Administration (SSA), and the reports of January 2008 and March 2011 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran.  The Board also finds that no additional RO action to further develop the record in connection with either claim, prior to appellate consideration, is required.   

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Factual Background

The Veteran underwent a private psychiatric evaluation by Hassan, Jabbour, M.D. in August 2007.  The Veteran reported that he was currently living with his wife and that he has two children.  He stated that he was working as a pump technician for about 16 years.   With regard to current symptoms, he reported that he has all kinds of sleeping problems and that his mind does not "check down."  He indicated that he is very jumpy and that he cannot tolerate noise.  He does not tolerate anybody walking behind him or coming from behind.  He cannot have surprises and he gets very upset if somebody surprises him.  He overreacts to noise.  He felt paranoid and watched his surroundings all the time.  He currently worked at a job repairing machines and that position required limited interaction with others and he felt that was why he kept his job for a long time.  He had also worked as an insurance salesman for a year and a half but he could not tolerate that job because he had to deal with people.  He then worked as mechanic and after many odd jobs he was hired back by his company.  He reported nightmares, flashbacks, feeling jumpy, irritability, hypervigilence, sleeping problems and an inability to relax.  His indicated that his mind turns off and that he worries all the time.  He had a feeling that something was going to happen at any moment.  He denied a past history of treatment for any suicidal attempt.  He indicated that does not have friends.  He did not communicate with people much.  He tended to seek comfort in the church.  He reported that he cried easily and that he is sensitive.  He indicated that he did not enjoy things and that he was very tense whenever he is out of the house.  

On mental status examination, the Veteran was casually dressed and groomed.  He had good eye contact.  He was able to relate well.  He seemed to be a very reliable historian.  Abnormal movement was not noticed.  He did not have an abnormal posture or gesture.  His speech was within normal limits.  His mood was depressed and anxious.  His affect was congruent to his mood.  He denied any auditory of visual hallucinations.  He denied any suicidal or homicidal ideation.  There was no evidence of any psychosis or delusions.  His thought processes were within normal limits and they were goal directed and logical.  Cognitively, the Veteran was alert and oriented.  He was able to register and recall events.  His remote and recent memory was intact.  He was able to be attentive and calculate well.  He had good insight and judgment at the time of assessment.  The examiner assigned a GAF score of 39.

The Veteran was afforded a VA psychiatric examination in January 2008.  He then reported that he had had difficulties over the past twenty years and that things were worse.  He had more intrusive thoughts and he kept to himself more.  He stated that he had sleep disturbance with interrupted sleep.  He had nightmares four to five times a week.  He was anxious, easily startled, and hypervigilant.  He avoided any combat or war movies on television and he avoided large crowds.  His temper was sporadic.  He denied any suicide attempts.  He denied panic attacks.  He did not have a history of psychiatric inpatient treatment.  He was currently seeing a private psychiatrist on a monthly basis for the past six months.  He was taking Lexapro which he indicated helped a bit.  He currently worked full time assembling pumps.  He had been at this job for thirteen years.   He indicated that he dressed himself, feed himself and attended to his own toilet needs.  He lived with his wife.  He did some chores around the house.  He had a few friends and limited recreational and leisure pursuits.  He was close to his wife and he spent a lot of time with her.  He attended church.  He reported that he had been married twice and that he has five children.  He stated that he was pretty close to his children.   

On Mental status examination, he was alert and cooperative.  He was casually and appropriately dressed.  He answered questions and volunteered very little information.  He was soft-spoken and withdrawn.  There was no loose association or flight of ideas.  He did not display any bizarre motor movements or tics.  His mood was tense.  His affect was appropriate.  He stated that he had nightmares and intrusive thoughts.  There was no suicidal or homicidal ideation or intent.  There was no impairment of thought processes or communication.  There were no delusions, hallucinations, ideas of reference, or suspiciousness.  He was oriented times three.  His memory, both remote and recent, appeared to be adequate.  His insight and judgment appeared to be adequate, as was his intellectual capacity.  

With respect to PTSD criteria, the  examiner noted that the Veteran experienced nightmares and intrusive thoughts.  He avoided things that reminded him of others.  He experienced sleep disturbance.  He was irritable at times.  He was anxious and easily startled.  These problems interfered with his social activities and caused him distress.  The Veteran reported that as a result of his experiences, he was withdrawn and doesn't say much.  

The examiner assigned a GAF score of 55.  The examiner noted that the Veteran was working full-time and did not miss any work.  He was anxious and, at times, irritable and withdrawn.  He had a few friends.  He did attend church.  He had limited interest.  The Veteran took some medication with a little relief.

In a January 2008 statement, the Veteran reported that his PTSD symptoms had become increasingly worse over the years.  His indicated that his symptoms included the following: frequent intrusive thoughts, frequent nightmares (at least four to five times a week), flashbacks, severe distress, avoidance of conversations about past service, anhedonia, estrangement and detachment from others, restricted affect, severe sleep disturbance, frequent irritability and angry outbursts, severe concentration and memory problems, hypervigilence and exaggerated startle response.  He also reported that his memory has become increasingly worse in recent years.  He indicated that he was hypervigilant in that several times at night, he gets up and goes outside to patrol his property.  He had frequent depressive symptoms, depressed mood and decrease energy almost every day.  He reported crying spells several times a week.  He stated that he easily becomes angry, feels helpless and feels suicidal at times.  He indicated the presence of auditory and visual hallucinations.  He stated that he frequently hears someone calling his name and cars driving up to his house but no one is there.  He also indicated that he hears noises in his house at least once a month and that he sees shadows and figures out of the corner of his eye two to three times per day.   

The Veteran's SSA records reflect that the Veteran has been awarded disability benefits based on a primary diagnosis of affective/mood disorders and a secondary diagnosis of hypertension.  A September 2008 psychiatric report conducted for the SSA by L. B. Souther, Ph.D., indicated that the Veteran had moderate to marked functional limitations in various areas of functioning.  Dr. Souther concluded that the Veteran would have difficulty with detailed instructions; did not appear capable of working a typical workday/workweek without significant interruptions from psychologically based symptoms; had some limitations which would significantly impact his social functioning in a work setting; and did not appear capable of tolerating typical day to day work stress and pressure.        

In private medical records of the Veteran's treating psychiatrist, Dr. Jabbour, dated from September 2007 to October 2008, the Veteran was generally described as  anxious, nervous, tense, being a loner, being easily irritated and having frequent nightmares.  He denied audiovisual hallucinations, suicidal ideation and homicidal ideation.  In August 2008, the Veteran reported that he took an early retirement in July of that year due to his nerves and that he couldn't get along with his supervisors anymore.  

In private medical records dated from January 2009 to September 2010 from Dr. Jabbour, the Veteran continued to be described as tense, anxious and restless.  In addition, he was noted to be extra vigilant, to have poor socialization and was easily agitated.  In November 2009, the Veteran reported that he had some suicidal thoughts but he didn't believe that he would do anything.  In a June 2010 record, the Veteran's wife reported an incident in which the Veteran had climbed on the roof of the house to check on a leak but he dropped the ladder and was stuck on the roof until he was able to get a friend to come over and help him get down.  The Veteran's wife felt that the Veteran was not able to take care of himself much and that he had been kind of anxious.  She also felt as if he had cognitive deficiency which was confirmed by testing.  The physician felt that the cognitive impairment might also be related to the Veteran's PTSD.  In a September 2010 record, the Veteran reported that his sleep had been getting worse and that he was tired and forgetful.  He could not focus or concentrate.  He did not want to leave the house and he did not have energy to do anything.  The physician noted that the Veteran's anxiety level was high and that he expressed some death wishes.         

The Veteran underwent a VA psychiatric examination in March 2011.    He then reported that Dr. Jabbour had treated him since 2007.  He denied any hospitalizations for a psychiatric disorder.  He stated that he had been married for 15 years and that his wife "is everything to me."  He has two children but rarely saw them.  He indicated that he gets along with his neighbors and people at church but he denied having any friends other than his wife.  With regard to activities, he looked after his dogs, took care of chickens, watched a little television and occasionally got together with relatives.  He attended church on Sundays.  The examiner noted that, overall, the Veteran had limited social interactions that occurred primarily at church and with family.  He denied a history of suicide attempts or violence/assaultiveness.    

On psychiatric examination, the Veteran was noted to be clean and neatly groomed.  His psychomotor activity was tense.  His speech was generally nonspontaneous but it was prosodic and coherent.  He was cooperative toward the examiner.  His affected was constricted.  He reported that he did not like to be around crowds.  He appeared to be somewhat depressed.  There were not behavioral indications of impaired attention or concentration.  He was oriented to person, time and place.  His thought process was unremarkable.  There were no signs of delusions.  The examiner noted that there were auditory and visual hallucinations but they are not persistent.  He did not display any in appropriate behavior.  He did not have obsessive/ritualistic behavior.  Homicidal thoughts were not present.  He displayed suicidal ideation.  The Veteran reported that he has thoughts that others would be better off if he were dead.  He has not had these thoughts since he stopped working in 2008.  His impulse control was described as fair.  He reported that he has had episodes of violence such as being involved in a shoving match with a co-worker, cussing out his mother-in-law and being involved in an argument with a neighbor.  He was able to maintain minimum personal hygiene but he sometimes had to be reminded to be bathe/shower.  He described the presence of hallucinations in which he will see people  in his peripheral vision that startle him but nobody is out there.  He has auditory hallucinations in which he name is being called.  His remote memory was normal.  His recent memory was mildly impaired.  The examiner assigned a GAF score of 60.

With regard to changes in functional status and quality of life since the last examination, the examiner noted that the Veteran had performance issues with his employment, issues with family role functioning and social/interpersonal relationships.  It was noted that the Veteran retired because of stress and confrontations with co-workers.  He was irritable with his spouse and preferred to be by himself.  He avoided social interactions.  The examiner noted that the Veteran's PTSD contributed to his social isolation and avoidance of interpersonal interactions.  

The examiner expressed his belief that the Veteran did not have total occupational and social impairment due to PTSD signs and symptoms.  However, the examiner did find that the Veteran's PTSD symptoms resulted in deficiencies in thinking (i.e., intrusive thoughts, hypervigilence), family relations, work (confrontations with co-workers when employed) and mood (irritability, outbursts and anxiety).  The examiner noted that the Veteran became noticeably distressed when asked about PTSD and traumatic events in Vietnam.      

Private medical records dated in April 2011 to January 2012 from Dr. Jabbour note that the Veteran was distraught, unable to sleep and very restless.  It was also noted that he still reported getting angry and that having angry outbursts.  He felt that he should stay away from people.  He was noted to be tense and very anxious. 

An opinion regarding the Veteran's employability was provided by a VA psychologist in April 2012.  The examiner noted that the records indicate that the Veteran reported that he took an early retirement in 2008 due to work being "too stressful, confrontations and PTSD."  The Veteran reported a history of anger outburst at work and stated that he often "acts before he thinks."  The examiner stated that the records indicate limited social interactions and those that the Veteran does have occur within the context of his church and family.  Based on a review of the evidence, the examiner opined that it is at least as likely as not that the Veteran's PTSD renders him unable to obtain or retain substantially gainful employment.

III.  Analysis

A.  Higher Ratings for PTSD

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When  a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126. 

In this case, since the RO has already assigned staged ratings for the Veteran's PTSD-30 percent prior to March 14, 2011, and 70 percent on and after that date-the Board must consider the propriety of the ratings at each stage, as well as whether any further staged rating is warranted. 

Although the ratings for Veteran's PTSD have been assigned under Diagnostic Code 9411, the actual criteria for rating psychiatric disabilities other than eating disorders is set forth in a general rating formula.  See 38 C.F.R. § 4.130. 

Under the formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.'  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

Considering the pertinent evidence of record in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that an initial 70 percent, but no higher, rating for the Veteran's PTSD is warranted from the July 25, 2007 effective date of the award of service connection.

In this case, the Board finds that a careful review of the pertinent evidence reveals that, from the July 25, 2007 effective date of the award of service connection, the Veteran's PTSD has been manifested by severe anxiety, depressed mood, suspiciousness, panic attacks, nightmares, irritability, paranoia, outbursts of anger, some auditory and visual hallucinations (not persistent), social isolation, occasional suicidal ideation, impaired judgment and thinking, disturbance of mood and motivation, and difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships.  Here, medical evidence shows that the Veteran's psychiatric symptoms have been virtually consistent and persistent from the date of July 25, 2007 claim.  The Veteran has asserted the presence of these symptoms since the effective date of the award of service connection for PTSD and the medical evidence, to include the treatment records from Dr. Jabbour and the VA examination reports tend to support the Veteran's assertions.  Collectively, these symptoms suggest occupational and social impairment with deficiencies in most areas, the level of impairment consistent with a 70 percent rating.  As such, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that his PTSD has more nearly approximated the criteria for an initial 70 percent rating.

While, for the period prior to March 14, 2011,  the Veteran did not demonstrate all of the symptoms associated with the 70 percent rating criteria, the Board is well aware that not all of the demonstrative symptoms must be shown to warrant a higher rating.  In determining that the criteria for an initial rating of 70 percent for the Veteran's service-connected PTSD are met, the Board has considered applicable rating criteria not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In this case, as indicated, the Board finds that the Veteran's overall symptomatology picture, to particularly include severe anxiety, hypervigilence, suspiciousness, chronic sleep impairment, nightmares, irritability, impaired impulse control, outbursts of anger, auditory and visual hallucinations, and social isolation, support assignment of the 70 percent rating from the effective date of the award of PTSD.   

However, at no point since July 25, 2007 has the Veteran's PTSD met the criteria for the maximum, 100 percent rating.  As noted above, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  However, the objective medical evidence does not show such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name that are characteristic of the 100 percent rating. 

Rather, the treatment records note the Veteran has been oriented.  He has not displayed memory loss for names of close relatives, his occupation or his own name.  He has not exhibited any delusions and has understood the outcome of his behavior.  He has not exhibited inappropriate behavior or obsessive/ritualistic behavior.  Most recently, on VA examination in March 2011, the Veteran was noted to have only occasional neglect of his personal appearance.  While he did report some suicidal and homicidal ideation in the past, he did not have any current intent or plans to hurt himself or anyone else.  Also, while the Veteran reported taking an early retirement in July 2008 due to his psychiatric symptoms, he has maintained some interactions with other people.  He has maintained a relationship with his wife of 15 years, and has reported occasional visits with relatives.  He also indicated that he attends church on a regular basis and has retained a few interests such as taking care of his pets.  

The Board also points out that none of the assigned GAFs, alone, provides a basis for higher rating. The Veteran has been assigned a range of GAF scores, from a high of 60 to a low of 39. 

According to the DSM-IV, GAF scores ranging between 51 and 60 are indicative of moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The January 2008 and March 2011 VA examination reports reflect GAF scores in these ranges.  The January 2008 VA examiner assigned a GAF score of 55 and the March 2011 VA examiner assigned a GAF score of 60.  As these scores appear to be indicative of even less impairment than that contemplated in the assigned 70 percent rating, they clearly do not support any higher rating. 

The Board notes that the August 2007 private psychiatric evaluation reflects a lower GAF score of 39.  According to the DSM-IV, GAF score ranging from 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Conceivably, this score reflects even greater impairment than that contemplated by a 70 percent rating. 

However, the medical evidence of record does not reflect that the Veteran has exhibited symptoms identified in the DSM-IV as indicative of such an assigned score.  In this regard, there has been no competent evidence or indication whatsoever that the Veteran has suffered any impairment in reality testing , or that his speech has been illogical, obscure, or irrelevant.  While the record does reflect that Veteran has experienced deficiencies in several areas, this is consistent with the 70 percent rating assigned, but does not, alone, support assignment of the maximum, 100 percent rating.  In any event, the Board again emphasizes that the symptoms shown, and not any assigned GAF or examiner's assessment of the severity of a disability, provide the primary basis for the assignment of ratings for psychiatric impairment.  See 38 C.F.R. § 4.126(a). 


For all the foregoing reasons, the Board finds that an initial 70 percent, but no higher, rating for PTSD is warranted for the period from July 25, 2007 through March 13, 2011, but that a rating in excess of 70 percent is not warranted at any time pertinent to this appeal.  The Board has applied the benefit-of-the-doubt doctrine in determining that the criteria for an initial 70 percent rating are met, but finds that the preponderance of the evidence is against assignment of a higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


B.  TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).

The Board notes that, in this case, the RO awarded a TDIU effective March 14, 2011 (the effective date that the RO awarded a 70 percent rating for PTSD, the Veteran's sole service-connected disability).  However, in this decision, the Board has found the Veteran entitled to the 70 percent ratting for the period from the July 25, 2007 effective date of the award of service connection through March 13, 2011.  

As such, at the time the Veteran filed his August 6, 2008 claim for a TDIU, he met the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a) , for consideration of a schedular TDIU.  The remaining question, then, is whether the Veteran's service-connected PTSD, in fact, rendered him unemployable at any pertinent point prior to March 14, 2011.

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

The Board also points out that, in adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

On his August 6, 2008 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran indicated that he last worked in July 2008 as an assembly line worker for Zenith Pumps.  He reported that he took an early retirement because of his nerves and stress.  He indicated that his highest level of education was high school and that had not had any education or training since becoming too disabled to work.  

In response to a request for employment information in connection with the claim for disability benefits, the Veteran's former supervisor at Zenith Pumps confirmed that the Veteran stopped working there in July 2008 due to "medical nerves."  

Considering the entire record in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports the assignment of a TDIU as of the July 12, 2008-the date on which he ceased working, and the same date indentified by SSA as the date on which the Veteran became totally disabled, in large part, due to psychiatric disability.

The record includes competent, probative evidence to support a finding that the Veteran's service-connected PTSD rendered him unemployable by the time he filed his August 2008 claim for compensation benefits.  The Veteran reported that he took an early retirement in July 2008 due to his nerves and that he could not get along with his supervisors anymore.  A statement provided by the Veteran's former employer tends to support this account of events.  In a September 2008 psychiatric report conducted for the SSA, a private psychologist concluded that the Veteran had some limitations which would significantly impact his social functioning in a work setting and that he did not appear capable of tolerating typical day to day work stress and pressure.  The Board also finds it significant that, in rendering the opinion that the Veteran was unable to engage in substantially gainful employment due to his PTSD, the April 2012 VA psychologist specifically considered the Veteran's report of early retirement in 2008 due to stressful confrontations and PTSD; the date on which the Veteran was actually rendered unemplolyable due to psychiatric impairment was not specified..    

These opinions, as well as the Veteran's own credible statements, indicate that, since the 2007 effective date of the award of service connection, the Veteran's overall psychiatric symptom, have resulted in significant occupational impairment-consistent with the 70 percent rating herein assigned-and that, as of the July 12, 2008 date he was essentially forced to stop working due to such symptoms, they have been the primary factor in rendering him unemployable.  While, in response to a query, the March 2011 examiner indicated that the Veteran did not have total occupational and social impairment due to PTSD, no explanation was provided, and the response appears to have been given or the purpose of ascertaining the rating for the Veteran's PTSD, and not specifically for determining his entitlement to a TDIU..

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56.

Given the evidence noted above, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that his entitlement to a TDIU for the period from July 12, 2008 through March 13, 2011, is established.



ORDER

An initial 70 percent rating for PTSD, for the period from July 25, 2007 through March 13, 2011, is granted, subject to the legal authority governing the payment of VA compensation.

A rating in excess of 70 percent for PTSD is denied.

A TDIU, for the period from July 12, 2008 through March 13, 2011, is granted, subject to the legal authority governing the payment of VA compensation.
 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


